Detailed Action:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021 has been entered.
 
Status of Claims:
Claims 1-3, 6, 8-10, 13, 15-17, and 20 are amended.
Claims 1-20 are pending. 
Response to Remarks:
Regarding 101:
The Applicant’s remarks and amendments are not persuasive to the Examiner. The Applicant essentially argues that a specific way of achieving an improvement to frequency.  Whether or not this is true, the Applicant’s claim fail to disclose this cannot be done by a human. In fact, a processor is not claimed, even on a generally high level. Thus, the Examiner maintains the abstract idea of organizing human activity and a mental process. 

Regarding Novelty:







Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 Specifically, on the independent claims of 1, 8, and 15:
Identifying, using the one or more databases, a first set of events, the first set of events comprising the target event and a first portion of the identified events as a first sequence of events caused to be performed by a second one or more users in relation to the target event….
Identifying, using the one or more databases, a second set of events, the second set of events comprising the target event and a second portion of the identified events, as a second sequence of events caused to be performed by the second one or more users in relation to the target event…
“to be performed” by the second one or more users. This has the meaning of a future tense, something yet to happen. However, the Applicant’s Specification, including the pages explicitly mentioned as disclosing these limitations in the Remarks Section, pages 8-10, do not disclose a future tense. In fact, it discloses the opposite, a past tense. 
Applicant’s Specification Pages 9-10:
“…The user may select a target event that they want to occur and the system may then show the user what steps others have taken to get to that target event. The system identifies the previous events of prior users based on the fact that those prior users reached the target event….”

Thus, as understood by the Examiner from the Specification, the methodology of the invention essentially identifies a set of events (whether first or second) that was already performed by the second one or more users in relations to the target event. Therefore, the Examiner has for purposes of compact prosecution interpreted the meaning of the limitations as disclosing, per the Specification, identifying, using the one or more databases, a first (or second) set of events, the first (or second) set of events comprising the target event and a first (or second) portion of the identified events as a first (or second) sequence of events performed by a second one or more users in relation to the target event.  

Generating or updating, using the one or more databases, a similarity associated with the target event, the similarity being a score indicating a probability of the first set of events causing performance of the target event…

The limitation is disclosing, as understood by the Examiner, the similarity score indicating a probability of the first set of events to be the cause of the performance of the target event.  This is a definite statement, whereas the Applicant’s Specification is not so definitive and the claim 
Applicant’s Specification Page 9:
 “…A higher similarity score for a pair of a set of events and a target event signifies that the set of events is performed relatively more frequently before the target event than other sets of events that have a lower similarity score…”

Thus, as understood by the Examiner from the Specification, the methodology of the invention essentially that the similarity score between the pair of a set of events and the target event only signifies that the higher scoring set of events (noting, one of the pairs) is performed more frequently to other sets of events.  It is not disclosing a direct link of causation between a first set of events and the target event. Therefore, the Examiner has for purposes of compact prosecution interpreted the meaning of the limitations as disclosing, per the Specification, generating or updating, using the one or more databases, a similarity associated with the target event, the similarity being a score indicating a higher similarity score for a pair of a set of events and a target event signifies that the set of events is performed relatively more frequently before the target event than other sets of events that have a lower similarity score. 






Claim Rejections - 35 USC § 101:
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1, 8, and 15 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I.  2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).

Independent claims 1, 8, and 15 when “taken as a whole” recite the abstract idea of organizing human activity and a mental practice. Specifically, the claims are reciting gathering and generating data that is used in calculating a similarity to a target event which is used in recommending workflows to users. 

The independent claims recite, “...storing a plurality of data objects identifying a plurality of events; processing a selection by a first user of a first one of the events, the first event being a target event; identifying... a first timestamp associated with the target event; identifying, using the first timestamp, a plurality of other ones of the events, the identified events being associated with timestamps prior to the first timestamp; ...a first set of events, the first set of events comprising the target event and a first portion of the identified events as a first sequence of events caused to be performed by a second one or more users in relation to the target event; ...a second set of events, the second set of events comprising the target event and a second portion of the identified events as a sequence of events caused to be performed by the second one or more users in relation to the target event, the second portion of events comprising at least one event not included in the first portion of events; computing, based on comparing the first set of events with one or more other sets of events, a first frequency of matched events for the first set of events; computing, based on comparing the second set of events with the one or more other sets of events, a second frequency of matched events for the second set of events; determining that the first frequency is greater than the second frequency; ...a similarity associated with the target event, the similarity being a score indicating a probability of the first set of events causing performance of to the target event; generating or updating a second one or more data objects in the one or more databases to track the similarity in association with the first set of events; generating, based on the first frequency and based on the similarity, a recommendation message recommending performance of the first set of events; and sending the recommendation message to... ” are limitations directed towards the abstract idea of an idea itself by shaping data for organizing human activity.

Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1, 8, and 15 are directed to non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  Accordingly, the claims are directed to a mental process, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

PART I.  2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. 
“...a database system implemented using a server system, the database system configurable to cause: maintaining one or more databases...identifying using one or more databases…generating or updating, using the one or more databases...generating or updating a second one or more data objects in one or more databases…to a user device associated with the first user,”
Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. (See, MPEP 2106.05 (f)) 

As a result, Examiner asserts that the dependent claims are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

PART II.  DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNTS TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: “...a database system implemented using a server system, the database system configurable to cause: maintaining one or more databases...identifying using one or more databases…generating or updating, using the one or more databases...generating or updating a second one or more data objects in one or more databases…to a user device associated with the first user,”  Examiner asserts that these do not amount to significantly more than the abstract idea because it is a generic computing element performing generic computing functions. (See, MPEP 2106.05 (f))



The dependent claims of do not independently overcome 101, and are therefore, rejected based on their dependency of claims 1, 8, and 15. The dependent claims alone or in combination recite similar elements which have already been found to be non-patent eligible. Furthermore, they do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as discussed above. 

Thus, all the claims are rejected under 101.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 8, 10, 11, 13, 15, 17, 18, and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Minder et al. (US Pub. No. 2014/0074545) (hereinafter, Minder) 

As per claim 1, Examiner Noting 112 Rejection Above
Minder discloses, 
A system comprising: 
A database system implemented using a server system, the database system configurable to cause: 
(Paragraphs 90 & 91)

Maintaining one or more databases storing a first plurality of data objects identifying a plurality of events; 
(Paragraph 56, "...goals associated with the workflow data”; the workflow data functioning as the plurality of events and goals functioning as the plurality of data objects; see also, paragraphs 57-58)

Processing a selection by a first user of a first one of the events, the first event being a target event; 
(Teaching by example: paragraph 68 read in conjunction with paragraphs 74-87; wherein paragraph 68 is disclosing the target event as receiving worker’s compensation; specifically noting, “…In response to User A requesting the document, the workflow application may cause a display of a workflow…”; Paragraphs 74-87 disclosing the ordered set of events that must take place before he gets worker's compensation payment)

Identifying, using the one or more databases, a first timestamp associated with the first event; 
(Paragraphs 74-86 wherein paragraph 74 discussing the workflow (i.e. events) associated with the data object and then each event (e.g. step). This is taught by example of a user a trying to schedule an appointment. Each event (e.g. workflow) is associated with the particular user and 
Schedule which also includes the appointment time and that the user attended the appointment (i.e. indicating a time at which the user performed the action of the event)).

Identifying, using the first timestamp, a plurality of other ones of the events, the identified events being associated with timestamps prior to the first timestamp; 
(Paragraphs 74-86 wherein paragraph 74 discussing the workflow (i.e. events). This is taught by example of a user a trying to schedule an appointment. Each event (e.g. workflow) is associated with the particular user and schedule which also includes the appointment time and that the user attended the appointment.)

Identifying, using the one or more databases, a first set of events, the first set of events comprising the target event and a first portion of the identified events as a first sequence of events caused to be performed by a second one or more users in relation to the target event; 
(Examiner Noting: the Examiner noting that the claim limitation is interpreted per the Specification, page 9, lines 5-20 and as clarified under section 112 above; See, Paragraphs 74-87, noting “User a may select "suggest a workflow" (i.e. identifying of a first event) read in light of paragraph 56, “...goal similarity...comparison between keywords associated with pairs of tasks to be completed...” (i.e. pairs of tasks to be completed functioning as comprising a first portion of the identified events); see also, paragraph 43, noting, “…For example, if a recommendation is to be made for user A, user similarities may be determined between user A and other users being tracked by the recommendation system 100 whose data is included within the workflow data…”; see also, paragraphs 69-71 and 73-74 all teaching by example how the system takes into consideration “other users” (functioning as “second one or more users”) to identify for the “user A” the workflow/task (a first sequence of events) the user is to make)

Identifying, using the one or more databases, a second set of events, the second set of events comprising the target event and a second portion of the identified events, as a second sequence of events caused to be performed by the second one or more users in relation to the target event, the second portion of events comprising at least one event not included in the first portion of events; 
(Examiner Noting: the Examiner noting that the claim limitation is interpreted per the Specification, page 9, lines 5-20 and as clarified under section 112 above; See, paragraphs 69-71 and 73-74 with paragraph 88; paragraphs 69-71 and 73-74  all teaching by example how the system takes into consideration “other users” (functioning as “second one or more users”) to identify for the “user A” the workflow/task (a first sequence of events) the user is to make and paragraph 88 wherein the prior art discusses how it generates events  the user was not aware of previously, (i.e. second set of events) and is in context of the particular situation, thus, not based on exact similarity of previous events (i.e. first set of events))

Computing, based on comparing the first set of events with one or more other sets of events, a first frequency of matched events for the first set of events; 
(Paragraph 69 wherein the user’s request of forms and next step is determined by the computer through the methodology of comparing frequently matched events of other similarly situated users and how their events progressed)

Computing, based on comparing the second set of events with the one or more other sets of events, a second frequency of matched events for the second set of events; 
(Paragraphs 70-73)

Determining that the first frequency is greater than the second frequency; 
(Paragraphs 52 & 53)

Generating or updating, using the one or more databases, a similarity associated with the target event, the similarity being a score indicating a probability of the first set of events causing performance of the target event; 
(Examiner Noting: the Examiner noting that the claim limitation is interpreted per the Specification, page 9, lines 5 through page 10 line 4, paying in particular attention to page 9, line 26 through page 10, line 4,  and as clarified under section 112 above; See in the prior art paragraphs 54 & 55)



Generating or updating a second one or more data objects in the one or more databases to track the similarity in association with the first set of events;
(Paragraphs 87-88 discussing generated recommendations based on similarity to previous events/various types of data; therefore, the generated recommendations are functioning as the generated second one or more data objects in the one or more databases, and the previous events/various types of data is functioning as first set of events)

Generating, based on the first frequency and based on the similarity, a recommendation message recommending performance of the first set of events; and
(paragraphs 69-87, discussing by example generating the recommendation of a particular document/workflow to a user based on the similarity of the user to other users and the frequency of the document’s preference to the particular user, therefore, recommending an original document/workflow (i.e. document A))

Sending the recommendation message to a user device associated with the first user.
(Paragraphs 78-80).

As per claim 3,  
The system of claim 1, the database system further configurable to cause: generating or updating, using the second set of events, a further similarity associated with the target event. 
(Paragraphs 71 & 73)

As per claim 4,
Minder discloses,
The system of claim 1, wherein the similarity is normalized according to a normalizing frequency at which events of the one or more other sets of events are performed
(Paragraph 72). 


As per claim 6,
Minder discloses,
the system of claim 1, wherein the plurality of events include one or more of: following a user, following a record, clicking a link, joining a group, conversing with a user, accessing a file, acting on a record, accessing an image, accessing a video, accessing audio data, communicating with a group or with a user, buying an item, selling an item, performing a search, or following a topic
(Paragraphs 74-87 following a record). 


Claims 15, 17, 18, and 20 disclose similar limitations to the claims above, however, in a product claim.  Minder discloses a product claim as part of their invention’s methodology, therefore, claims 15, 17, 18, and 20 are rejected under similar rationale. 
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 9, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Minder as applied to claims  1, 3, 4, 6, 8, 10, 11, 13, 15, 17, 18, and 20  above, and further in view of  Liao et al. (US Pub. No. 2011/0131285) (hereinafter, Liao).

As per claim 2,
Minder discloses,
The system of claim 1, wherein the first portion of events is performed… 
(Paragraphs 74-87)
Minder does not disclose, however, Liao does disclose, 
…within a designated time interval
(Paragraph 35)



As per claim 7,
Minder discloses,
… A first number of events in the first set of events… a second number of events in the second set of events
(Paragraphs 27, 28, and 35 read in light of previous citations to first set of events and second set of events)
Minder does not disclose, however, Liao does disclose,
the system of claim 1, wherein the first set of events further comprise a first length corresponding to and wherein the second set of events further comprise a second length corresponding…
(See, paragraphs 160-165, noting paragraph 160, “....leads the user through a series of well-defined steps...")

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Liao within the invention of Minder with the motivation of setting a deadline or a kick off time as part of the schedule (see Liao paragraph 35) for the ordered set of events.



Claim 16 disclose similar limitations to the claims above, however, in a product claim.  Minder discloses a product claim as part of their invention’s methodology, therefore, claim 16 is rejected under similar rationale. 
 

5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Minder in view of as applied to claims 1, 3, 4, 6, 8, 10, 11, 13, 15, 17, 18, and 20 above in view of Pradhan et.al. (US Pub. No. 2011/0106829) (hereinafter, Pradhan).

As per claim 5,
Minder does not explicitly disclose, however, Pradhan does disclose,
The system of claim 1, wherein the similarity is a cosine-based similarity score
(Paragraph 109)

Therefore it would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Pradhan within the invention of Minder with the motivation of targeting users with specific interests seeks to make the exchange of information and electronic commerce more efficient. Users receive materials related to their interests, while topics and materials in which they are not interested are sent to others, (see, Pradhan paragraph 5)

Claim 12 discloses similar limitations to the claims above, however, in a method claim. Minder discloses a method claim as part of their invention’s methodology, therefore, claim 12 is rejected under similar rationale.

Claim 19 discloses similar limitations to the claims above, however, in a product claim.  Minder discloses a product claim as part of their invention’s methodology, therefore, claim 19 is rejected under similar rationale. 
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943.  The examiner can normally be reached on Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 5712726045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZAHRA. ELKASSABGI
Examiner
Art Unit 3623


/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623